Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  In claims 1 and 13, replace “possibly” with optionally.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,489,664 to Parodi et al.
It is noted that claim 12 claims a molding comprising oxazolidinone groups, all elected claims are recited in the product-by-process format by use of the language, “A molding comprising oxazolidinone groups, obtainable by a process according to claim 1.…” Case law holds that: Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims.
As to claim 12, Parodi discloses moldings comprising oxazolidinone groups comprising the reaction product of crude diphenylmethane diisocyanate, the diglycidylether of bisphenol F, and a quaternary ammonium catalyst.  This product is the same product as currently claimed and the process steps do not appear to result in a materially different product.

Allowable Subject Matter
Claims 1-11 and 13 are allowed.  The closest prior art to Parodi discloses moldings comprising oxazolidinone groups comprising the reaction product of crude diphenylmethane diisocyanate, the diglycidylether of bisphenol F, and a quaternary ammonium catalyst wherein the anion is chloride, bromide, or iodide.  Parodi fails to teach the claimed catalyst because the reference does not teach Iodine as part of the anion in combination with chloride, bromide, or iodide.

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450.  The examiner can normally be reached on M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763